WILSON SONSINI GOODRICH & ROSATI LETTERHEAD April 15, 2008 VIA EDGAR Securities and Exchange Commission Division of Corporate Finance 100 F Street, N.E. Washington, DC 20549 Attention:Jay Webb, Division of Corporate Finance Re: Microchip Technology Incorporated Form 10-K for fiscal year ended March 31, 2007 Commission File No. 0-21184 Ladies and Gentlemen: On behalf of Microchip Technology Incorporated (the “Company”), we are transmitting the Company’s Memorandum of Response (the “Response Letter”) to the comments of the Staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) contained in the Staff’s letter dated March 25, 2008 relating to the Company’s Form 10-K for the fiscal year ended March 31, 2007. If you should have any questions or additional comments regarding the Company’s
